ON MOTION FOR REHEARING.
We have carefully examined the motion for a rehearing and find no merit therein.
It is claimed that we have failed to state material evidence of medical witnesses for plaintiff, which is uncontradicted, showing that plaintiff cannot recover. This criticism of the opinion is without any foundation to support it. We feel the opinion is too long now, and that the point does not justify adding further to it.
A constitutional question is sought to be raised for the first time in the motion for a rehearing in that it is claimed that our construction of the statutes, mentioned in the opinion, renders them void as violative of the 14th Amendment of the Constitution of the United States. A constitutional question cannot be raised in such a manner. [Woodling v. Westport Hotel Co.,55 S.W.2d 477.]
The motion for a rehearing is overruled.